Citation Nr: 0213423	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

2. Entitlement to service connection for lower cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's petition to 
reopen a claim of entitlement to service connection for a 
right shoulder condition, and also denied a claim of 
entitlement to service connection for a lower cervical spine 
disorder.

The veteran requested a hearing before a hearing officer at 
the RO but did not attend, instead changing his request to 
one for a hearing before the Board.  He later withdrew his 
request for a hearing before the Board by letter dated in 
July 2000.


FINDINGS OF FACT

1. All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. In an August 1988 Board decision, the Board denied a claim 
of entitlement to service connection for a right shoulder 
disorder, and in a May 1998 unappealed rating decision, 
the RO denied a petition to reopen the claim for service 
connection for a right shoulder disorder.

3. Evidence received since the May 1998 rating decision is 
cumulative or redundant, and is not either by itself or in 
connection with other evidence of record, so significant 
that it must be considered to fairly decide the merits of 
the veteran's underlying claim of entitlement to service 
connection for right shoulder disability.
4. The veteran's neck condition is manifested by complaints 
of severe pain; there is no current diagnosis of 
disability.

5.  There is no continuity of symptomatology between service 
and the current complaints of pain, and no competent 
evidence connecting the current subjective complaints of 
pain to any in service disease or injury, complaint, 
diagnosis or treatment.


CONCLUSIONS OF LAW

1. The unappealed May 1998 RO rating decision, denying the 
petition to reopen the claim for service connection for 
right shoulder disorder, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection 
for a right shoulder disorder.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 2001), 38 C.F.R. § 3.156(a) (2001).

3. The veteran's current complaints of pain were not incurred 
in or aggravated by active military service, nor are they 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  In this regard the Board notes that the veteran has 
not identified the existence of any additional evidence that 
would be relevant to the claim.  The facts relevant to the 
claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of the claim.

Additionally, the Board notes that by virtue of the rating 
decisions, statement of the case, and supplemental statements 
of the case, as well other notices issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the laws and regulations governing the claim, and 
the basis for denial of the claim.  Additionally, in a May 
2001 VCAA letter, the RO informed the veteran of what 
evidence he needs to provide and what VA will attempt to 
obtain to substantiate the claim.  In a September 2001 
letter, the RO again requested that the veteran submit any 
additional records, other than duplicates already in the 
record, to support his claims, to which the veteran responded 
that he had no further records to supply since other treating 
physicians were deceased.  

The Board finds that the evidence of record has been 
adequately developed in order to properly adjudicate the 
veteran's condition.  Accordingly, adjudication of this 
appeal, without remand to the RO for further consideration 
under the new law, poses no risk to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(to the same effect).


I. New and Material Evidence to Reopen - Shoulder Disorder

The veteran has advanced claims at various times over the 
years for service connection for a right shoulder disorder.  
By rating decision in August 1988, the Board denied service 
connection for right shoulder disorder, finding that the 
veteran sustained a soft tissue injury of the shoulder in 
service which was acute and transitory, and which resolved 
without residual disability.  By Board decision in February 
1993, a petition to reopen the claim was denied.  In 
unappealed April and May 1998 rating decisions, the RO denied 
subsequent petitions to reopen the claim, and the rating 
decisions became final.  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured. 38 
U.S.C.A. § 5108.  The veteran filed another petition to 
reopen his claim in January 2000, and perfected an appeal on 
the February 2000 rating decision denying the petition.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001. These 
amendments are effective only as to claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

After considering the record, and newly submitted evidence, 
the Board finds that no new and material evidence has been 
received in connection with the right shoulder disorder 
claim.

The prior May 1998 RO final decision was essentially based on 
findings that no residuals of the acute and transitory injury 
to the shoulder were manifested during the veteran's military 
service, or for many years thereafter.  These findings 
related to the veteran's contentions that he injured his 
shoulder falling from a truck.  However, service medical 
records, including his separation medical examination report, 
showed no residual disorders related this injury.  In its 
August 1988 decision, the Board denied service connection 
finding that a chronic shoulder disorder was first 
demonstrated almost 16 years after separation from service; 
there were normal examinations and x-rays in the intervening 
years; and that the disorder was not related to the in-
service injury.

In July 1993 and later RO decisions denying petitions to 
reopen this claim, the veteran reiterated his description of 
an in-service shoulder injury.  In support of the most recent 
application to reopen the claim, the veteran submitted 
December 1999 progress notes from a private treating 
physician, Dr. Modi, who reported treating the veteran for 
years for complaints of pain in the right shoulder and lower 
spine as a result of his being thrown off a truck in service.  
The physician noted that the veteran needs analgesics and 
anti-inflammatory medications, and recommended performance of 
various tests.
The veteran also submitted July 2000 progress notes which are 
cumulative with respect to the facts submitted in December 
1999, which in turn are cumulative with respect to Dr.Modi's 
notes submitted in April 1998, and previously considered in 
the May 1998 denial.

The Board finds that the evidence is not new in view of the 
fact that it tends to show current findings which establish 
facts similar to those already established by evidence 
previously submitted to agency decisionmakers and considered 
in prior decisions.  It is not material because it does not 
relate to an unestablished fact, or attack the basis of prior 
final decisions which are that no residual shoulder disorder 
was documented during service or for several years 
thereafter.  Moreover, it is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The prior denials were based on the totality of 
the evidence which showed no residual shoulder disorder 
during service, or for many years thereafter.

In sum, the Board finds that the veteran's petition to reopen 
his claim of entitlement to service connection for a right 
shoulder disorder must be denied.


II. Service Connection - Lower cervical spine

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service. Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
a continuity of symptomatology post service.  38 C.F.R. § 
3.303(b) (2001).  A determination of service connection 
requires findings of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Since the veteran did not engage in combat while 
in service, he is not a combat veteran and is not entitled to 
the special considerations given combat veterans under  
38 U.S.C.A. § 1154 (West 1991).  

The veteran is also seeking service connection for lower 
cervical spine disorder.  He contends that at the time he 
injured his shoulder in service, he also injured his cervical 
spine, and that such injury establishes a link to his current 
low cervical spine disorder, characterized by severe pain.  
There is no diagnosis of record for this asserted disorder.

Service medical records show that when the veteran was seen 
in service in April 1969, he reported that he fell from a 
truck and sustained a soft tissue injury of the right 
shoulder.  No cervical spine injury was reported or found at 
that time.  There were no abnormal radiographic findings of 
the shoulder.  Improvement was noted after a week, and he was 
returned to duty.  He was discharged from military service 
over a year later.  At separation medical examination in 
August 1970, no residual cervical spine disorder or 
complaints of cervical spine pain were noted.

It is of particular note that the veteran has repeatedly 
filed claims and submitted argument for service connection 
for his shoulder injury due to the fall in service, beginning 
in April 1975, and continuing to the present time.  He has 
never asserted injury to the cervical spine in service, 
although he has had ample opportunity to do so.  Moreover, 
numerous VA and private medical records from 1969 to the 
present were submitted showing treatment for various 
conditions other than a cervical spine disorder.

The Board finds that the evidence of record preponderates 
against any in-service cervical spine injury, or a continuity 
of symptomatology after service.  Additionally, there is no 
diagnosis of a current cervical spine disability in the 
evidence of record, including recent letters from private 
physician Dr. Modi dated in December 1999 and July 2000, 
which relate treatment of the lower cervical spine for severe 
pain.  Although the overall evidence shows complaints of 
pain, pain alone is not a disability for service connection 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board recognizes the veteran's statements attesting to 
pain, and is sympathetic to his claims, but notes that while 
the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge; that is, he cannot diagnose his 
condition and assert its medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus where, as here, a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim of entitlement to service 
connection for a cervical spine disorder is denied.
ORDER

The application to reopen the claim of entitlement to service 
connection for a right shoulder disorder is denied. 

Service connection for a low cervical spine disorder is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

